No. 3--05--0897
_________________________________________________________________
Filed August 9, 2007.
                              IN THE

                    APPELLATE COURT OF ILLINOIS

                          THIRD DISTRICT

                            A.D., 2007

THE PEOPLE OF THE STATE         ) Appeal from the Circuit Court
OF ILLINOIS,                    ) of the 12th Judicial Circuit,
                                ) Will County, Illinois,
     Plaintiff-Appellant,       )
                                )
     v.                         ) No. 05--CF--877
                                )
LAVAR BRIDGEWATER,              ) Honorable
                                ) Carla Alessio-Goode,
     Defendant-Appellee.        ) Judge, Presiding.
_________________________________________________________________

     JUSTICE McDADE delivered the opinion of the court:
_________________________________________________________________


     The State charged the defendant, Lavar Bridgewater, with

aggravated unlawful use of a weapon (720 ILCS 5/24--

1.6(a)(1)(a)(3)(B) (West 2004)).     The trial court granted the

defendant's motion to suppress the evidence.     On appeal, the

State argues that the court erred by granting the motion to

suppress.   We reverse and remand.

                            BACKGROUND

     The trial court held a hearing on the motion to suppress on

October 5, 2005.   At the hearing, Officer John Morrow testified

that he was a member of the Bolingbrook police department on

May 1, 2005, when the incident in question occurred.     Morrow was
on stationary patrol in his squad car on Boughton Road.     When the

defendant's car passed Morrow's location, the squad car's radar

indicated that the defendant's vehicle was traveling at 59 miles

per hour in a 35-mile-per-hour zone.   The officer also observed

that the defendant's automobile "had tinted windows on both the

driver's side and passenger side front windows."   Morrow

activated his squad car's emergency lights and siren and pursued

the defendant's vehicle.

     The defendant's car and Morrow's squad car stopped at a

traffic light.   The defendant's vehicle turned right at that

intersection, traveled approximately 200 feet, and then turned

into the parking lot of a White Hen Pantry convenience store.

The defendant parked his car immediately to the right of the

front doors of the store.   Morrow parked his squad car directly

behind the defendant's car.

     According to Morrow, the defendant and the officer got out

of their respective vehicles simultaneously.   The defendant

turned and looked at Morrow and then began to walk toward the

store.   The officer said, "I initially summoned him a couple

times when he exited the vehicle to step back in the vehicle and

then to come back and talk to me.    He turned around and said that

he was going to go get something to eat.   I told him--I said he

needs to come back to his vehicle, and at that point he says I'm




                                 2
not in the car, turned around and walked towards the White Hen

and went inside."

     At this time, Morrow called for backup.   The officer then

entered the store.   Morrow stated, "I went over and talked to

[the defendant], said he needs to come back outside, I stopped

him for speeding, he needs to show me driver's license and

insurance."   Morrow also advised the defendant that the officer

had stopped him because of his car's tinted windows.   After

Morrow asked the defendant to come outside the store three or

four times, the defendant walked out of the building, and the

officer followed.    Morrow stated that normally a defendant would

not be arrested for speeding or driving a vehicle with tinted

windows.

     Morrow testified that he again asked the defendant for his

driver's license and proof of insurance on the sidewalk outside

the store, directly in front of the defendant's car.   The

defendant told Morrow that he did not have to give the officer

anything because he had done nothing wrong.

     The officer stated that the defendant then put his hands in

his pants pockets.   The officer ordered the defendant to take his

hands out of his pockets two or three times.   When the defendant

did not comply, Morrow told the defendant to put his hands on the

window of the store, and the defendant refused.   The officer

said, "I *** came up behind him, put my hand on his right


                                  3
shoulder and trapped his right arm in his pants and basically put

him up against the window and pulled his hands out of his pockets

to put them up on the window."    Morrow arrested the defendant for

obstructing a peace officer, handcuffed the defendant, and placed

him in the squad car.

     By this time, two officers had arrived in response to

Morrow's call for backup.    Morrow advised the officers that he

had arrested the defendant and asked the officers to search the

defendant's vehicle.    As Morrow was driving toward the exit of

the parking lot, Morrow saw one of the officers wave an

ammunition clip in his hand.    Morrow then drove back toward the

defendant's car.    The other officer told Morrow that he had found

the loaded ammunition clip in the console of the defendant's

vehicle.   While the defendant remained handcuffed in Morrow's

squad car, Morrow joined in the search.    Morrow discovered a

handgun under the front passenger seat of the defendant's car.

According to Morrow, the ammunition clip fit the handgun.    Morrow

then transported the defendant to the police station.    The police

towed the defendant's car to a police lot.

     The defendant testified that he did not see the squad car's

emergency lights or hear its siren until he stopped at the store.

He said that when he was at the door of the building, he heard

Morrow order him to return to his car.    The defendant ignored

Morrow's command.   The defendant then walked into the store, and


                                  4
the officer followed.    According to the defendant, Morrow did not

ask him for his driver's license and proof of insurance inside

the store.    The officer asked the defendant to come outside

twice.   The defendant walked out of the store, Morrow followed,

and the officer arrested him immediately.      After Morrow

handcuffed the defendant, the officer asked about his driver's

license and proof of insurance.    The defendant denied that he had

placed his hands in his pockets.       He admitted, however, that he

had been speeding and that his car had tinted windows.        The

defendant also agreed that the handgun and ammunition clip found

in his car belonged to him.

     Following the hearing, the prosecutor argued that the

officers' search of the defendant's car was justified both as a

search incident to his arrest and as an inventory search prior to

towing the car.    During this argument, the prosecutor did not

cite Thornton v. United States, 541 U.S. 615, 158 L. Ed. 2d 905,

124 S. Ct. 2127 (2004).    The court granted the motion to

suppress.

     The State filed a motion to reconsider in which it cited

Thornton.    At the hearing on the motion to reconsider, the

prosecutor argued that the holding of Thornton applied to this

case regarding a search incident to arrest.      The prosecutor again

contended that the search was valid as an inventory search.




                                   5
       Defense counsel argued that Thornton was distinguishable

from the present case because the defendant in this case was

initially stopped for petty offenses whereas the defendant in

Thornton was not initially stopped for a petty offense.       The

defendant's attorney submitted that the defendant could not have

been arrested for the petty offenses and that the offense for

which he was arrested was too remote in time to justify searching

the defendant's car incident to that arrest.

       The trial court agreed with the defendant that Thornton was

distinguishable from the instant case.       The court found that the

arrest was too remote in time from Morrow's original purpose for

stopping the defendant.    The court stated that there was no nexus

between the defendant's arrest and the officers' search of his

car.    The court, therefore, denied the State's motion to

reconsider.    The State appealed.

                              ARGUMENT

       The State contends that the trial court erred in denying its

motion to reconsider.    Specifically, the State argues that the

holding of Thornton, 541 U.S. 615, 158 L. Ed. 2d 905, 124 S. Ct.
2127, is applicable to this case.        We note that the State argued

to the trial court that the search was also justified as an

inventory search.    The State, however, does not renew the

inventory search argument on appeal.




                                     6
     The defendant submits that Thornton is distinguishable from

the present case.    Specifically, the defendant contends that he

could not have been arrested for the traffic offenses for which

he was originally stopped, whereas the defendant in Thornton

could have been arrested for the traffic offense that he

committed.    The instant defendant also submits that, unlike the

defendant in Thornton, he was arrested for conduct that occurred

outside his vehicle.

     An appellate court reviews de novo the trial court's

ultimate ruling concerning whether suppression of the evidence

was warranted.    People v. Luedemann, 222 Ill. 2d 530, 857 N.E.2d
187 (2006).

     In Thornton, 541 U.S. 615, 158 L. Ed. 2d 905, 124 S. Ct.
2127, an officer in an unmarked squad car noticed that the

license plate on the defendant's car did not match the car.

Before the officer could initiate a traffic stop, the defendant

parked his car and exited the vehicle.    The officer then parked

his squad car near the defendant's car.    When the officer

questioned the defendant outside his car, the defendant exhibited

suspicious behavior.    The officer then conducted a pat-down

search of the defendant.    During the frisk, the officer

discovered illegal drugs on the defendant's person.    The officer

arrested the defendant, handcuffed him, and placed him in the

squad car.    The officer then conducted a search of the


                                  7
defendant's car incident to the arrest.   During the search, the

officer discovered a handgun.   The trial court denied the

defendant's motion to suppress the handgun, and ultimately the

United States Supreme Court affirmed the trial court's decision.

       The defendant in Thornton argued to the Supreme Court that

the search incident to his arrest was not justified because the

officer did not initiate contact with him while he was in his

car.    The majority opinion in Thornton reviewed the holdings of

previous Supreme Court cases concerning searches incident to

arrest.    In Chimel v. California, 395 U.S. 752, 23 L. Ed. 2d 685,

89 S. Ct. 2034 (1969), the Court held that officers were

justified in conducting a search incident to arrest only to

search for weapons the defendant might use or evidence that he

might conceal or destroy.   The Chimel Court limited such searches

to the area within a defendant's immediate control, defined as

the area within which a defendant might be able to reach a weapon

or a piece of evidence.

       In New York v. Belton, 453 U.S. 454, 69 L. Ed. 2d 768, 101
S. Ct. 2860 (1981), the Court extended the rule of Chimel to

traffic stops.    The Belton holding permitted officers to search a

vehicle's passenger compartment, and closed containers within the

compartment, incident to the arrest of either occupants or recent

occupants of a car.




                                  8
     In Thornton, the Court noted that its ruling in Belton did

not depend upon whether the officer initiated contact with the

defendant while the defendant was in his car, or while he was out

of his car.   The Court, therefore, rejected the defendant's

argument in Thornton and affirmed the trial court's ruling.

     The lead opinion in Thornton was written by Justice

Rehnquist and was joined by a majority of the justices except for

footnote 4, which criticized Justice Scalia's concurrence (which

we discuss below).    Justices Kennedy, Thomas, and Breyer joined

the opinion in full.   Justice Scalia, joined by Justice Ginsburg,

concurred in the judgment.    In his concurring opinion, Scalia

stated that the majority had stretched the doctrine of search

incident to arrest "beyond its breaking point."    Thornton, 541
U.S. at 625, 158 L. Ed. 2d at 916, 124 S. Ct. at 2133, (Scalia,

J., concurring, joined by Ginsburg, J.).    Scalia noted that in

Thornton, the defendant was handcuffed and in the squad car at

the time of the search.    Therefore, the original rationale of

Chimel did not apply because the possibility that the defendant

might reach a weapon or evidence in his vehicle was remote in the

extreme.    Scalia stated, however, that he would affirm in

Thornton on the basis of a search for evidence of the defendant's

crime, i.e., possession of illegal drugs, without regard to

whether the defendant might be able to reach a weapon or

evidence.


                                  9
     In Thornton, Justice O'Connor concurred in part, but

dissented with regard to footnote 4.   O'Connor acknowledged that

the majority's opinion followed logically from the holding of

Belton.   However, she found Belton's holding to rest on a "shaky

foundation."    Thornton, 541 U.S. at 624, 158 L. Ed. 2d at 915,
124 S. Ct. at 2133, (O'Connor, J., concurring in part).    She

expressed dissatisfaction with the state of the law concerning

search of a vehicle incident to arrest.   She found Scalia's

arguments to be persuasive, but would not join Scalia's

concurrence because the issues Scalia raised had not been briefed

by the parties.   Justices Stevens and Souter dissented.

     Although we agree with the opinions of Justices O'Connor,

Scalia, Ginsburg, Stevens, and Souter in Thornton, with regard to

Chimel's original rationale for a search incident to an arrest,

we must follow the majority opinions in Thornton and Belton.       The

defendant in this case was a recent occupant of his car when he

was arrested.   The defendant's arrest was remote in time only

because of his failure to comply with a police officer's orders

during a lawful traffic stop for violations the defendant

admitted that he had committed.    Under the holdings of Thornton

and Belton, the officers were justified in conducting a search of

the defendant's vehicle incident to that arrest.

     The defendant is incorrect to assert that he could not have

been arrested for the traffic violations for which he was


                                  10
originally stopped.   In Atwater v. City of Lago Vista, 532 U.S.
318, 149 L. Ed. 2d 549, 121 S. Ct. 1536 (2001), the Supreme Court

ruled that a defendant may be arrested for a traffic violation

punishable only by a fine, such as failure to wear seat belts.

Therefore, we disagree with the defendant that Thornton is

distinguishable from the present case based on whether he could

have been arrested for his traffic violations.

     In his petition for rehearing, the defendant contends that

the holding of Atwater is inapplicable to the present case

because no court in Illinois has explicitly followed its ruling.

We note that in People v. Caballes, 221 Ill. 2d 282, 851 N.E.2d
26 (2006), the Illinois Supreme Court stated that its search and

seizure jurisprudence was in limited lockstep with the rulings of

the United States Supreme Court.     In Caballes, the court reviewed

the limitations to the lockstep principle based on differences

between the Illinois Constitution and the United States

Constitution.   The Caballes court did not cite Atwater or

Illinois cases related to Atwater in its discussion of

limitations on the lockstep doctrine.    Therefore, except for the

limitations noted in Caballes, Illinois courts are bound to

follow the United States Supreme Court's holdings in lockstep

with regard to search and seizure cases, including the holding of

Atwater.




                                11
     Even assuming, arguendo, that the holding of Atwater is

inapplicable to the present case, we reject the defendant's

argument that Thornton is inapposite because the defendant could

not have been arrested for his traffic offense.     Thornton is not

distinguishable on this basis.   The holding of Thornton did not

depend on whether the defendant could have been arrested for his

traffic offense.   The defendant in Thornton was arrested as a

result of a pat-down search that was unrelated to his traffic

offense.   Under the instant defendant's rationale, he was

arrested for resisting a peace officer, which he claims was also

unrelated to his traffic offense.     Thus, the defendant is

incorrect that the ruling of Thornton is inapposite to the

present case.

     Furthermore, we note that this defendant's arrest for

resisting a peace officer was related to the traffic offense for

which the officer initiated the traffic stop.     The defendant

attempted to evade the consequences of a lawful traffic stop by

parking his car, ignoring the officer's commands to stay by his

vehicle, and walking into a business establishment.     He was

arrested because he resisted multiple attempts by the officer to

effect a lawful traffic stop.    Therefore, the facts of this case

are even more closely related to the holding of Belton, upon

which Thornton relied, than the facts in Thornton because the




                                 12
defendant was arrested for conduct that was related to his

vehicle.

     We also disagree with the defendant that Thornton is

distinguishable because, unlike the defendant in that case, the

instant defendant was arrested for conduct that occurred outside

his vehicle.   In Thornton, the defendant was arrested because he

possessed illegal drugs that were found on his person outside the

vehicle.   The defendant in Thornton, like the defendant in the

present case, was arrested for conduct that occurred outside his

vehicle.   Thus, we also do not find Thornton to be

distinguishable on this basis.

     Although we have found no Illinois Supreme Court case which

has discussed Thornton, the court has adopted the holding of

Belton.    People v. Bailey, 159 Ill. 2d 498, 639 N.E.2d 1278

(1994).    As we stated above, with limitations not pertinent to

this case, on search and seizure issues our supreme court has

followed the approach taken by the United States Supreme Court.

See Caballes, 221 Ill. 2d 282, 851 N.E.2d 26.    We, therefore,

believe the Illinois Supreme Court would adopt the holding of

Thornton as well.

     In summary, although we disagree with the rationale of

Thornton, 541 U.S. 615, 158 L. Ed. 2d 905, 124 S. Ct. 2127, we

are bound by its ruling.   Under the holdings of Thornton and

Belton, the officers in this case were justified in conducting a


                                 13
search of the defendant's vehicle incident to his arrest.   We

rule, therefore, that the trial court erred as a matter of law by

denying the State's motion to reconsider and granting the

defendant's motion to suppress the evidence.

                              CONCLUSION

     For the foregoing reasons, we reverse the judgment of the

Will County circuit court and remand the matter for further

proceedings.

     Reversed and remanded.

     LYTTON, P.J., and CARTER, J., concur.




                                  14